Citation Nr: 1701636	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in the case, served on active duty in the United States Marine Corps from August 1968 to January 1970.  The Veteran received the Vietnam Campaign Medal with device and Combat Action Ribbon, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Boise, Idaho Regional Office (RO) which, in pertinent part, granted service connection for PTSD.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the January 2013 Substantive Appeal, the Veteran requested a Videoconference hearing before a Member of the Board.  In a May 2013 submission, the Veteran's representative withdrew the request for a hearing before the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn and the appeal will proceed.  See 38 C.F.R. § 20.704 (e)(2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for a higher initial rating for service-connected PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

In an October 2011 decision, the RO granted service connection for PTSD and assigned a 10 percent rating.  The Veteran filed a timely Notice of Disagreement with the assigned rating.  In a January 2013 rating decision, the RO granted an increased rating to 30 percent for PTSD, effective July 8, 2010, the date of the Veteran's original claim.

A December 2011 treatment note indicated the Veteran sought psychiatric treatment at the VA Medical Center (VAMC) in Las Vegas, Nevada.  The VA treatment records from the Las Vegas VAMC that were referenced in the December 2011 treatment note are not found in the electronic claims file.  Further, the most recent VA treatment records associated with the electronic claims file are from January 2013.  38 U.S.C.A § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's last VA examination that evaluated the nature and severity of his service-connected PTSD was in September 2011.  In the Substantive Appeal, the Veteran indicated he felt the service-connected PTSD impacted his life more significantly than the assigned 30 percent reflected, and the record reflects a worsening of the PTSD symptoms.  Specifically, December 2012 and January 2013 VA treatment records indicate the Veteran both continued to seek treatment for his PTSD and reported an increase in PTSD symptoms, including increased anxiety and panic attacks.  In light of the specific assertions of worsening since the last VA examination, a VA psychiatric examination should be obtained to assist in determining the severity of the service-connected PTSD  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA treatment records with the electronic claims file, including any treatment records from the Las Vegas VA Medical Center.

2. After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

3. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).


_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



